Citation Nr: 0114608	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral ear 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision in 
which the RO denied service connection for bilateral hearing 
loss, tinnitus, and a bilateral ear disorder.  The veteran 
filed a timely notice of disagreement in August 2000, and a 
Statement of the Case (SOC) was issued in September 2000.  A 
substantive appeal was filed in October 2000 with no hearing 
requested.


REMAND

Initially, the Board addresses the issue arising from the 
applicability of 38 C.F.R. § 3.304(d) pertaining to the 
"combat presumption."  Under 38 C.F.R. § 3.304, in the case 
of any veteran who engaged in combat with the enemy in active 
service, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated by combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  38 C.F.R. § 3.304(d).  
However, this provision does not bear upon the issues of the 
veteran's claims relative to the existence of current 
disabilities or whether they were caused by service.  The 
provision of 38 C.F.R. § 3.304 only applies to the "service 
incurrence" element (i.e., what happened in service).  See 
Arms v. West, 12 Vet. App. 188, 194 (1999), citing Collette 
v. Brown, 82 F. 3d 389 (1996).  Lay evidence that an injury 
was incurred in combat may only be rebutted by clear and 
convincing evidence to the contrary.  See 38 U.S.C.A. 
§ 1154(b).  The Board notes that the veteran alleged in his 
April 2000 statement and in a July 2000 letter that he was 
exposed to acoustic trauma in combat and suffered 
otolaryngological injury due to a shell blast.  Service 
personnel records associated with the claims folder show that 
the veteran served during a period of war, was assigned as a 
heavy mortar crewman, and received the Combat Infantryman 
Badge (CIB), a badge only awarded to Army infantrymen.  The 
RO should review the "combat status" of the veteran and 
determine whether a factual presumption is warranted. 

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated the concept of a well-
grounded claim (thus superseding the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) and redefined VA's duty to assist the veteran 
regarding his claim.  The Veterans Claims Assistance Act of 
2000 provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  Furthermore, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies and a medical examination 
must be made available when the evidence of record is 
insufficient for rendering a decision on the claim.  Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2097-98.

The Board observes the RO has not been afforded an 
opportunity to consider the claim under the Veterans Claims 
Assistance Act of 2000, and thereby determine whether 
additional notification or development action is required.  
As the Veteran's Claims Assistance Act provisions are 
applicable to the veteran's claim, proceeding with a merits-
based decision could be prejudicial.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (holding that the veteran may be 
unfairly prejudiced by not having been afforded full benefit 
of procedural safeguards when Board addresses merits of claim 
not developed by RO); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49, 747 (1992)).  Therefore, 
a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  

The veteran's asserts that he currently suffers bilateral 
hearing loss, tinnitus, and a bilateral ear disorder.  
Syracuse VA Medical Center (VAMC) treatment records indicate 
that the veteran was examined on several occasions for ear 
pain and congestion.  There is a diagnosis of otitis, 
probably serous, and of bilateral hearing loss meeting VA 
regulatory requirements.  See 38 C.F.R. § 3.385 (2000).  As 
to the hearing loss, a VA examiner reported a diagnosis of 
right sensorineural hearing loss secondary to trauma.  The 
qualifications of the examiner to make this diagnosis and 
medical opinion are not apparent from the record.  Another 
examination on this matter is warranted.  As to the otitis, 
an examination is warranted to determine the relationship 
between any otitis or other chronic ear disability and the 
veteran's reported ear injury in service.

There is no diagnosis of tinnitus, but the veteran has 
alleged the presence of ringing in his ears since service.  
In an April 2000 statement, initiating the claims at issue, 
the veteran argued that he was exposed to acoustic trauma in 
service, and that his "ears have rung ever since."  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay persons 
are competent to testify to the symptoms of observable 
conditions).  Furthermore, there is evidence of record (by 
means of the veteran's own statements) that the veteran 
suffered a severe concussion from a shell injury while in 
service.  Additional medical evidence is needed to confirm 
the diagnosis of tinnitus and its relationship to the 
reported in-service acoustic trauma and ear injury.  

Furthermore, the evidence of record reveals that relevant 
treatment records have been identified but not requested for 
association with the claims folder.  M. Ahmed, MD, through 
his letter dated March 2000, has been identified as a source 
of relevant post-service private treatment.  In addition, in 
his April 2000 statement, the veteran indicated that he 
received treatment for his otolaryngological disorders at the 
Syracuse VAMC beginning in 1994.  However, the Syracuse VAMC 
treatment records associated with the claims folder only 
reflect the period of June 1999 to March 2000.  Pursuant to 
the duty to assist the veteran, the records originating from 
the office of Dr. Ahmed and complete treatment records from 
Syracuse VAMC should be obtained and associated with the 
claims folder.

The veteran is herein advised that, in keeping with VA's duty 
to assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  If the 
veteran fails to report for any scheduled examination, a 
decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The veteran should be contacted and 
asked to furnish the names and addresses 
of all medical providers from whom he has 
sought treatment for otolaryngological 
disorders post-service, with special 
attention to the year following his 
discharge.  He should also supply the 
name of the medical facility where he had 
his ulcer surgery about 20 years ago.  
Thereafter, the RO should obtain and 
associate with the claims folder complete 
medical records concerning treatment for 
otolaryngological disorders, including 
those originating from the office of M. 
Ahmed, MD, the veteran's treating 
physician identified in the evidence of 
record.  The records pertaining to the 
ulcer surgery should also be obtained.

Complete treatment records originating 
from the Syracuse VAMC should be 
obtained, with particular attention to 
the period between 1994 and 1999.  

Records should be obtained from St. 
Joseph's Hospital in approximately 1992.

Inquiry should be made of the veteran as 
to whether he received any treatment in 
service after being hit by a shell and 
receiving a concussion.  If so, the 
facility and dates of treatment should be 
indicated.  A search for additional 
service medical records should then be 
initiated, if the veteran reports such 
treatment.

If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
be clearly documented in the veteran's 
claims folder, and the veteran and his 
representative so notified and given the 
opportunity to obtain the records on 
their own.

3.  After associating with the claims 
folder all documents pursuant to the 
development requested above, the veteran 
should be afforded a VA otolaryngological 
examination, to include audiological 
testing, to determine the nature and 
etiology of the veteran's bilateral 
hearing loss, tinnitus, and any bilateral 
ear disorder.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, to include a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  The physician should render the 
following opinions:

I.  What is the correct diagnosis of 
any current bilateral hearing loss 
and ringing in the ears.  Does the 
veteran have any scars resulting 
from his reported injury by a shell 
in service?  Was the veteran exposed 
to any noise postservice via 
employment, hobbies, etc.?

II.  Does the veteran have a chronic 
ear disability, to include otitis? 

III.  Whether it is as least as 
likely as not that any current 
bilateral hearing loss, tinnitus or 
bilateral ear disorder had its onset 
in or is in any way related to the 
veteran's active military service 
(including the veteran's report of 
exposure to loud noises and of being 
hit by a shell in the ear in 
service?  All examination findings, 
along with the complete rationale 
for each opinion expressed and 
conclusion reached, should be set 
forth in a legible report.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claims of 
entitlement to service connection for 
bilateral hearing loss, tinnitus, and a 
bilateral ear disorder, on the merits, in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to include the provisions of 38 C.F.R. 
§ 3.304(d), 38 C.F.R. § 3.655 (as 
appropriate), and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.  If the veteran fails 
to appear for any examination, the letter 
notifying him of the date, time and place 
of the examination and the address to 
which it was sent must be associated with 
the claims file.  

The RO must provide adequate reasons and 
bases for all of its determinations, 
citing all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
		(Continued on Next Page)
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


